          Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 1 of 37


                                  GARWIN GERSTEIN & FISHER LLP
BRUCE E. GERSTEIN
                                             COUNSELORS AT LAW                             SIDNEY L. GARWIN
SCOTT W. FISHER                               WALL STREET PLAZA                              (1908-1980)
JOSEPH OPPER                               88 PINE STREET, 10TH FLOOR                               --
NOAH H. SILVERMAN                                                                          ANNA TYDNIOUK
                                             NEW YORK, N.Y. 10005                          AAKRUTI VAKHARIA
KIMBERLY M. HENNINGS
ELENA K. CHAN                                  TEL: (212) 398-0055
JONATHAN M. GERSTEIN                          FAX: (212) 764-6620
DAN LITVIN



                                                         October 3, 2019

   Via ECF

   The Honorable Colleen McMahon
   United States District Court
   Southern District of New York
   500 Pearl Street, Room 2550
   New York, New York 10007

            RE:        In re Namenda Direct Purchaser Antitrust Litig., No. 15-cv-07488-CM-RWL

   Dear Judge McMahon:

           Enclosed please find a copy of Plaintiffs’ revised Phase One and Phase Two exhibit lists,
   with objections (exhibits A and B respectively), and the Parties’ joint Phase One and Phase Two
   exhibit lists (exhibits C and D respectively). Plaintiffs are also delivering today two copies of
   Plaintiffs’ proposed exhibits and the Parties’ proposed joint exhibits.

           Please note that between last night and today, Defendants have withdrawn at least some
   of their objections to Plaintiffs’ exhibits that Plaintiffs referenced their letter to the Court dated
   October 2, 2019 (ECF No. 879).

                                                           Respectfully submitted,


                                                           /s/ Dan Litvin
                                                           Dan Litvin
Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 2 of 37




                      EXHIBIT A
                              Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 3 of 37
                            In Re Namenda Direct Purchaser Antitrust Litigation , 1:15-cv-07488-CM-RWL
                                                   Plaintiffs' Phase 1 Exhibits
                                                                                                       Cited In
  PX          Beg Doc                  End Doc           Doc Date              Description               MSJ             Dep. Ex. #          Objections
                                                                                                       Opinion

                                                                     Settlement Agreement between                   Gupta, Kapil Ex. 16;
PX-0002   FRX-AT-00000218         FRX-AT-00000252        9/1/2009    Forest and Amneal- Execution                 Cremieux, Pierre Ex. 21;
                                                                          Copy with Exhibits A-C                    Agovino, Eric Ex. 01

                                                                      Email with Draft Memantine                   Ryan, Charles Ex. 53;
PX-0005   FRX-AT-03633499         FRX-AT-03633531       9/25/2009
                                                                        Settlement Agreement                        Agovino, Eric Ex. 02
                                                                                                                   Agovino, Eric Ex. 03;
PX-0006   FRX-AT-04320734         FRX-AT-04320736       1/21/2010     RE: Mylan Meeting tomorrow
                                                                                                                   Ryan, Charles Ex. 36
PX-0008   FRX-AT-03500538         FRX-AT-03500542       2/19/2010         Fw: Draft Complaint                       Agovino, Eric Ex. 04
                                                                       Draft - Complaint Mylan v.
PX-0009   FRX-AT-03500543         FRX-AT-03500564       00/00/0000                                                  Agovino, Eric Ex. 05
                                                                                 Forest
PX-0010   FRX-AT-03629769         FRX-AT-03629770       2/26/2010           Mylan Pleadings                         Agovino, Eric Ex. 06
                                                                       RE: Forest/Privileged and
PX-0012   FRX-AT-04271302         FRX-AT-04271309        3/8/2010      Confidential - Antitrust and                 Agovino, Eric Ex. 08     402; 403
                                                                           Settlement Slides

                                                                       Letter from Daniel V. Folt to
                                                                                                        MSJ        Agovino, Eric Ex. 09;
PX-0013   FRX-AT-03512258         FRX-AT-03512258       3/16/2010     Judge Sleet re Forest Labs v
                                                                                                       Opinion      Silber, Seth Ex. 11
                                                                                Cobalt Labs

                                                                     Email FW: Forest Laboratories,
                                                                                                                   Agovino, Eric Ex. 10;
PX-0015   FRX-AT-03516651         FRX-AT-03516684       3/19/2010          Inc. et al. v. Mylan
                                                                                                                    Silber, Seth Ex. 12
                                                                         Pharmaceuticals, Inc
                                                                     Email with attached Signature
PX-0018   FRX-AT-03521494         FRX-AT-03521529       7/21/2010                                                   Agovino, Eric Ex. 13
                                                                                 Pages
                                                                                                                   Agovino, Eric Ex. 14;
                                                                     Settlement Agreement between                 Solomon, David Ex. 08;
                                                                                                        MSJ
PX-0019   FRX-AT-00000428         FRX-AT-00000463       7/21/2010     Forest Labs; Merz and Mylan                   Silber, Seth Ex. 01;
                                                                                                       Opinion
                                                                            Pharmaceuticals                       Jochum, Patrick Ex. 10;
                                                                                                                  Cremieux, Pierre Ex. 24
                              Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 4 of 37
                            In Re Namenda Direct Purchaser Antitrust Litigation , 1:15-cv-07488-CM-RWL
                                                   Plaintiffs' Phase 1 Exhibits
                                                                                                      Cited In
  PX          Beg Doc                  End Doc           Doc Date              Description              MSJ              Dep. Ex. #           Objections
                                                                                                      Opinion
                                                                                                                    Agovino, Eric Ex. 15;
                                                                         Distribution and Supply                   Carnevale, Robert Ex.
                                                                      Agreement (Generic Lexapro)      MSJ         13; Mears, Rachel Ex.
PX-0024   FRX-AT-00000253         FRX-AT-00000273       10/3/2005
                                                                          between Forest and          Opinion     04; Solomon, David Ex.
                                                                               Alphapharm                        07; Curia, Katrina Ex. 21;
                                                                                                                   Bruno, James Ex. 03


                                                                      Amendment to the Distribution
                                                                     and Supply Agreement (Generic
                                                                                                       MSJ         Agovino, Eric Ex. 16;
PX-0030   FRX-AT-00000464         FRX-AT-00000477       7/21/2010    Lexapro) between Forest Labs,
                                                                                                      Opinion      Bruno, James Ex. 04
                                                                     Alphapharm Pty Ltd. And Mylan
                                                                           Pharmaceuticals



                                                                     Settlement Agreement between
                                                                       Forest Laboratories, Merz
                                                                                                                 Cremieux, Pierre Ex. 22;
PX-0036   FRX-AT-00000001         FRX-AT-00000037       11/13/2009    Pharma Gmbh & Co. and Dr.
                                                                                                                   Agovino, Eric Ex. 19
                                                                       Reddy's Laboratories with
                                                                          attached exhibits A - C


                                                                      Emails re: Proactive Projects
PX-0052   FRX-AT-03655713         FRX-AT-03655716       9/19/2008                                                Carnevale, Robert Ex. 04
                                                                        and Partner Meetings

                                                                       Emails RE: Mylan Lexapro                   Mears, Rachel Ex. 14;
PX-0068   FRX-AT-04616753         FRX-AT-04616756        7/6/2010
                                                                         Authorized Generic                      Carnevale, Robert Ex. 12
                              Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 5 of 37
                            In Re Namenda Direct Purchaser Antitrust Litigation , 1:15-cv-07488-CM-RWL
                                                   Plaintiffs' Phase 1 Exhibits
                                                                                                       Cited In
  PX          Beg Doc                  End Doc           Doc Date              Description               MSJ            Dep. Ex. #         Objections
                                                                                                       Opinion

                                                                     Emails FW: Mylan Term Sheet
                                                                      with attached Forest/Mylan
                                                                       COGS; Lexapro forecast;                    Mears, Rachel Ex. 09;
PX-0080   FRX-AT-04340635         FRX-AT-04340641       3/14/2010
                                                                      Lexapro Medicaid Liability;                 Solomon, David Ex. 10
                                                                      Status of memantine patent
                                                                                litigation


                                                                       Letter from Daniel V. Folt to              Mears, Rachel Ex. 10;
                                                                                                        MSJ
PX-0082   FRX-AT-04579626         FRX-AT-04579626       3/16/2010     Judge Sleet re Forest Labs v                Solomon, David Ex. 13;
                                                                                                       Opinion
                                                                                Cobalt Labs                        Green, Philip Ex. 02

PX-0085   FRX-AT-04610603         FRX-AT-04610606       3/23/2010        Emails RE: Memantine                     Mears, Rachel Ex. 11

PX-0086   FRX-AT-04593099         FRX-AT-04593102       4/13/2010    Emails FW: Lexapro Information               Mears, Rachel Ex. 13

                                                                      Emails re: Impact of DRA on
                                                                                                        MSJ
PX-0087   FRX-AT-04447018       FRX-AT-04447019.0006    10/18/2007     Authorized Generics with                   Mears, Rachel Ex. 15
                                                                                                       Opinion
                                                                         Attached powerpoint

                                                                      Draft Minutes of a meeting of
PX-0104   FRX-AT-04390579         FRX-AT-04390593       11/19/2010    the board of directors at Cox                Ryan, Charles Ex. 17
                                                                     Hallett Wilkinson Milner House

                                                                     Emails re: Update on Namenda
PX-0109   FRX-AT-04269110         FRX-AT-04269434       8/24/2009      settlement with attached                    Ryan, Charles Ex. 23
                                                                               agreements

                                                                     Mylan Standstill Agreement with
PX-0122   FRX-AT-04321784         FRX-AT-04321786       2/17/2010                                                  Ryan, Charles Ex. 37
                                                                       attached Draft Agreement

PX-0128   FRX-AT-04229756         FRX-AT-04229759       3/23/2010        Emails re: Memantine                      Ryan, Charles Ex. 43
                               Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 6 of 37
                             In Re Namenda Direct Purchaser Antitrust Litigation , 1:15-cv-07488-CM-RWL
                                                    Plaintiffs' Phase 1 Exhibits
                                                                                                       Cited In
  PX           Beg Doc                  End Doc           Doc Date             Description               MSJ             Dep. Ex. #             Objections
                                                                                                       Opinion
                                                                                                                   Ryan, Charles Ex. 50;
                                                                                                                  Solomon, David Ex. 42;
                                                                                                                   Bonelli, Alexandra Ex.
                                                                      Presentation of Forest - Mylan    MSJ
PX-0130    FRX-AT-03882414         FRX-AT-03882420       2/11/2010                                                03; Green, Philip Ex. 07;
                                                                       Meeting Subject to FRE 408      Opinion
                                                                                                                    Snyder, Julie Ex. 03;
                                                                                                                   McKelvie, Roderick Ex.
                                                                                                                  09; Fowdur, Lona Ex. 04

                                                                      Presentation of Forest - Mylan
PX-0137    FRX-AT-04628512         FRX-AT-04628517       2/11/2010                                                 Ryan, Charles Ex. 51
                                                                       Meeting Subject to FRE 409

                                                                       Email with Draft Memantine                  Ryan, Charles Ex. 52;
PX-0138    FRX-AT-03626412         FRX-AT-03626445       8/19/2009
                                                                         Settlement Agreement                       Silber, Seth Ex. 09

                                                                      Lexapro Medicaid Liability Q1
PX-0140    FRX-AT-04617133         FRX-AT-04617133       00/00/2013                                               Solomon, David Ex. 11
                                                                          CY2012 - Q1 2013

                                                                        Excerpts from Defendants'                                             402; 403; 602;
PX-0141          n/a                      n/a             8/7/2017                                                Solomon, David Ex. 12
                                                                           8/7/17 Privilege Log                                                    802

                                                                        Email re: Amendment to
                                                                         Distribution and Supply
                                                                                                                  Solomon, David Ex. 14;
PX-0142   WSGRMEMA_000100         WSGRMEMA_000107        3/17/2010      Agreement with attached
                                                                                                                    Silber, Seth Ex. 05
                                                                        Amendment Agreement
                                                                               v.2.3.17.doc

                                                                      Report of the Economic Survey     MSJ
PX-0156          n/a                      n/a              2009                                                   Solomon, David Ex. 27            802
                                                                                   2009                Opinion

                                                                         Emails re: Forest/ Mylan                 Solomon, David Ex. 28;
PX-0157    FRX-AT-03629651         FRX-AT-03629656       2/18/2010
                                                                          Standstill Agreement                      Silber, Seth Ex. 10
                              Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 7 of 37
                            In Re Namenda Direct Purchaser Antitrust Litigation , 1:15-cv-07488-CM-RWL
                                                   Plaintiffs' Phase 1 Exhibits
                                                                                                         Cited In
  PX          Beg Doc                  End Doc           Doc Date              Description                 MSJ            Dep. Ex. #         Objections
                                                                                                         Opinion
                                                                     Emails re: Draft Complaint with
PX-0159   FRX-AT-03629657         FRX-AT-03629683       2/19/2010                                                   Solomon, David Ex. 29
                                                                          attached complaint

PX-0160   FRX-AT-03629684         FRX-AT-03629689       2/19/2010      Emails re: Draft Complaint                   Solomon, David Ex. 30

PX-0161   FRX-AT-03629712         FRX-AT-03629718       2/19/2010      Emails re: Draft Complaint                   Solomon, David Ex. 31

                                                                       Internal draft of Mylan Deal                 Solomon, David Ex. 40;
                                                                                                          MSJ
PX-0162   FRX-AT-04628195         FRX-AT-04628196       1/15/2010        Concept- For settlement                     Green, Philip Ex. 05;
                                                                                                         Opinion
                                                                              purposes only                          Bruno, James Ex. 17

                                                                        Mylan Deal Concept- For           MSJ       Solomon, David Ex. 41;
PX-0165   FRX-AT-04628198         FRX-AT-04628198       1/20/2010
                                                                        settlement purposes only         Opinion     Green, Philip Ex. 06

                                                                      Second Amended Answer and
                                                                       Counterclaims of Defendant
PX-0167         n/a                      n/a             5/8/2009     Mylan Pharmaceuticals Forest                    Silber, Seth Ex. 03
                                                                     Labs v. Cobalts Labs Case 1:08-
                                                                         cv-00021-LPS Doc 322

                                                                         Notice of Paragraph IV
                                                                     Certification Letter on behalf of
                                                                      Mylan with attached Detailed
PX-0171   FRX-AT-03169424         FRX-AT-03169455       12/17/2007   Statement of Factual and Legal                   Silber, Seth Ex. 06
                                                                        Bases for Mylan's Patent
                                                                      Certification against the '703
                                                                       Reexamination Certificate

                                                                      Mylan Pharmaceuticals Inc.
                                                                          Forest Laboratories -
PX-0174   FRX-AT-04406052         FRX-AT-04406054       00/00/2012                                                                           402; 403
                                                                     Escitalopram Qtr 1 2012; Qtr 2
                                                                            2012; Qtr 3 2012
                              Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 8 of 37
                            In Re Namenda Direct Purchaser Antitrust Litigation , 1:15-cv-07488-CM-RWL
                                                   Plaintiffs' Phase 1 Exhibits
                                                                                                            Cited In
  PX          Beg Doc                  End Doc           Doc Date                Description                  MSJ            Dep. Ex. #          Objections
                                                                                                            Opinion
                                                                     Email re: Escitalopram Royalty
                                                                         Statement Q4CY12 with
PX-0175   FRX-AT-04406055         FRX-AT-04406057       1/31/2013    attached royalty statement and                     Silber, Seth Ex. 14       402; 403
                                                                     Medicaid expense changes for
                                                                          Q3CY12 ad Q4CY12

                                                                     Letter from Brendan Coffman to
                                                                       Dan Litvin re In re Namenda
PX-0179         n/a                      n/a            5/26/2017                                                      Curia, Katrina Ex. 22
                                                                      Antitrust Litigation , Civil Action
                                                                             No. 1:15-cv-07488

                                                                       Mylan Pharmaceuticals Inc.
                                                                      Escitalopram Oxalate Tablets                     Curia, Katrina Ex. 23;
PX-0180   MYLMEMA_003582          MYLMEMA_003593        9/28/2010
                                                                         Revision - SNC Board                          Green, Philip Ex. 13
                                                                              Presentation
                                                                       Spreadsheet of Total Cost                                                Illegible; 602;
PX-0181   MYLMEMA_003580          MYLMEMA_003580        00/00/0000                                                     Curia, Katrina Ex. 24
                                                                                 Anaysis                                                              802

                                                                     Settlement Agreement between
PX-0196   FRX-AT-00000380         FRX-AT-00000416       3/23/2010      Forest Laboratories, Merz                        Wilk, Diana Ex. 19
                                                                           Pharma and Orchid


                                                                        Emails re: Mylan Mtg Next
                                                                        Week with attached Mylan
                                                                                                             MSJ
PX-0206   FRX-AT-04617640         FRX-AT-04617642       1/19/2010     Forecasts, Lexapro Medicaid                      Green, Philip Ex. 03
                                                                                                            Opinion
                                                                      Liablility, and Current Lexapro
                                                                                Cost Analysis

                                                                       Lexapro Generic Analysis-             MSJ       Green, Philip Ex. 10;
PX-0209   FRX-AT-04617115         FRX-AT-04617115       03/00/2016
                                                                      Mylan Share of Generic 50%            Opinion    Bruno, James Ex. 13
                                      Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 9 of 37
                                 In Re Namenda Direct Purchaser Antitrust Litigation , 1:15-cv-07488-CM-RWL
                                                        Plaintiffs' Phase 1 Exhibits
                                                                                                                 Cited In
  PX               Beg Doc                      End Doc             Doc Date              Description              MSJ            Dep. Ex. #        Objections
                                                                                                                 Opinion
                                                                                  Lexapro Generic Analysis-
PX-0211       FRX-AT-04617114              FRX-AT-04617114         03/00/2016                                                Green, Philip Ex. 11
                                                                                 Mylan Share of Generic 50%

PX-0212       FRX-AT-04617550              FRX-AT-04617551         1/13/2010       Emails re: Lexapro Model                  Green, Philip Ex. 12

PX-0218       FRX-AT-03488197              FRX-AT-03488220         10/16/2003    NDA 21-487 Approval Letter                   Bray, June Ex. 02

          FRX-AT-04521903 - 14; 53-    FRX-AT-04521903 - 14; 53-                 Annual Report for Namenda
PX-0219                                                            12/14/2015                                                 Bray, June Ex. 03
             56; 58-66; 112-113           56; 58-66; 112-113                            NDA 21-487
                                                                                   FDA Listing of Authorized
PX-0241              n/a                          n/a              6/30/2017                                                Solomon, David Ex. 05
                                                                                          Generics

                                                                                  Mylan Pharmaceuticals Inc.
PX-0243      MYLMEMA_003597               MYLMEMA_003606           8/18/2010     Escitalopram Oxalate Tablets               Curia, Katrina Ex. 05
                                                                                    Launch Project Team

                                                                                   October 7, 2010 Meeting
PX-0244      MYLMEMA_003576               MYLMEMA_003578           10/7/2010         Minutes MPI - Forest                   Curia, Katrina Ex. 06
                                                                                 Escitalopram Kick-off Meeting


                                                                                Mylan/Forest Escitalopram Tech
                                                                                Transfer Working Group - Core
PX-0245      MYLMEMA_003688               MYLMEMA_003692           11/22/2010                                               Curia, Katrina Ex. 07
                                                                                Team Conference Call (Meeting
                                                                                  Held November 18, 2010)

                                                                                   Emails Re: Mylan/Forest
                                                                                 Escitalopram Tech Transfer
PX-0246       FRX-AT-04408010              FRX-AT-04408041         10/8/2010                                                Curia, Katrina Ex. 08
                                                                                 Kickoff Meeting Minutes with
                                                                                         attachments
                             Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 10 of 37
                            In Re Namenda Direct Purchaser Antitrust Litigation , 1:15-cv-07488-CM-RWL
                                                   Plaintiffs' Phase 1 Exhibits
                                                                                                        Cited In
  PX          Beg Doc                  End Doc           Doc Date              Description                MSJ           Dep. Ex. #         Objections
                                                                                                        Opinion
                                                                     Technical/Quality Agreement for
                                                                     Contract Manufacture, Package
                                                                      (Assembly) Testing and Batch
PX-0247   FRX-AT-04605364         FRX-AT-04605385       1/20/2011                                                  Curia, Katrina Ex. 11
                                                                     Release by and between Forest
                                                                       labs, Mylan Pharmaceuticals
                                                                             and Alphapharm

                                                                          Letter re: Memantine
                                                                     Hydrochloride Tablets 5 mg and
PX-0249   MYLMEMA_000332          MYLMEMA_000333        10/16/2007       10 mg U.S. Patent No.                     Curia, Katrina Ex. 13
                                                                        5,061,703 Paragraph IV
                                                                               Certification

                                                                      Tentative Approval Letter from
PX-0250   MYLMEMA_000023          MYLMEMA_000026         4/2/2010    the FDA to Mylan in reference to              Curia, Katrina Ex. 14
                                                                           10/16/2007 ANDA


                                                                       Letter re Minor Amendment -
                                                                        Final Approval Requested
PX-0251   MYLMEMA_001498          MYLMEMA_001508        10/6/2014    (Chemistry, Labeling and Patent               Curia, Katrina Ex. 15
                                                                      Information Provided) (Quality
                                                                       Facility Information Provided)



                                                                     Easily Correctable Deficiency -
                                                                        Office of Lifecycle Deug
                                                                     Products - Immediate Release
PX-0260   AMNEAL0000435            AMNEAL0000447         3/4/2015                                                  Gupta, Kapil Ex. 05
                                                                     Division-1 Reference # 81846
                                                                     ANDA # 090041 - Sequence #
                                                                                  0009
                             Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 11 of 37
                            In Re Namenda Direct Purchaser Antitrust Litigation , 1:15-cv-07488-CM-RWL
                                                   Plaintiffs' Phase 1 Exhibits
                                                                                                       Cited In
  PX          Beg Doc                  End Doc           Doc Date              Description               MSJ            Dep. Ex. #         Objections
                                                                                                       Opinion
                                                                        ANDA Approval Letter for
PX-0261         n/a                      n/a            4/10/2015                                                  Gupta, Kapil Ex. 07
                                                                        Amenal Pharmaceuticals

                                                                       Minor Amendment - Final
                                                                      Approval Requested ANDA #
PX-0262   AMNEAL0000258            AMNEAL0000279         2/9/2015    090041 - Sequence #0007 with                  Gupta, Kapil Ex. 08
                                                                      attached Tentative Approval
                                                                                Letter

                                                                         Addendum to Minor
                                                                      Amendment - Final Approval
PX-0263   AMNEAL0000402            AMNEAL0000417        2/19/2015                                                  Gupta, Kapil Ex. 09
                                                                      Requested ANDA #090041 -
                                                                          Sequence #0008

                                                                          Notice of Paragraph IV
                                                                       Certification Re: Interpharm,
PX-0266   FRX-AT-03169456         FRX-AT-03169478       12/18/2007   Inc.'s Memantine HCI Tablets, 5               Gupta, Kapil Ex. 19
                                                                       and 10 mg; U.S. Patent No.
                                                                                 5,061,703

                                                                       Product Launch / Validation
PX-0271   AMNEAL0008438            AMNEAL0008438        3/26/2015                                                  Gupta, Kapil Ex. 24
                                                                            Tracking Sheet
          DRL (Namenda AT         DRL (Namenda AT                        Letter re Application is                 McCormick, Jinping Ex.
PX-0274                                                 4/14/2010
            Litig)0001777           Litig)0001781                               Approved                                  03

                                                                      Press Release re Dr. Reddy's
                                                                        announces the Launch of                   McCormick, Jinping Ex.
PX-0275         n/a                      n/a            7/13/2015
                                                                        Memantine Hydrochloride                           04
                                                                             Tablets, USP
                             Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 12 of 37
                            In Re Namenda Direct Purchaser Antitrust Litigation , 1:15-cv-07488-CM-RWL
                                                   Plaintiffs' Phase 1 Exhibits
                                                                                                          Cited In
  PX          Beg Doc                  End Doc           Doc Date              Description                  MSJ             Dep. Ex. #          Objections
                                                                                                          Opinion
                                                                        Norice of Paragraph IV
                                                                      Certification re: Dr. Reddy's
                                                                     Laboratories, LTD.'s and Dr.
                                                                                                                     McCormick, Jinping Ex.
PX-0278   FRX-AT-03876718         FRX-AT-03876745        1/2/2008    Reddy's Laboratories, Inc.'s 5
                                                                                                                             17
                                                                      MG and 10 MG Memantine
                                                                      Hydrochloride Tablets; US
                                                                         Patent No. 5,061,703
          DRL (Namenda AT         DRL (Namenda AT                    Presentation re US Launches                     McCormick, Jinping Ex.
PX-0283                                                 12/2/2013
            Litig)0000860           Litig)0000901                                 Review                                     27
          DRL (Namenda AT         DRL (Namenda AT                                                                    McCormick, Jinping Ex.
PX-0284                                                  3/6/2014    Presentation re FTMR Review
            Litig)0000982           Litig)0001010                                                                            28
          DRL (Namenda AT         DRL (Namenda AT                     Presentation re NAG: FTMR                      McCormick, Jinping Ex.
PX-0285                                                 8/28/2014
            Litig)0000177           Litig)0000220                          Monthly Review                                    29
          DRL (Namenda AT         DRL (Namenda AT                    Presentation re FTMR Monthly                    McCormick, Jinping Ex.
PX-0286                                                 3/26/2015
            Litig)0000452           Litig)0000490                                 Call                                       30
          DRL (Namenda AT         DRL (Namenda AT                    Presentation re FTMR Monthly                    McCormick, Jinping Ex.
PX-0287                                                 5/28/2015
            Litig)0000141           Litig)0000175                               Review                                       31
          DRL (Namenda AT         DRL (Namenda AT                    Presentation re FTMR Monthly                    McCormick, Jinping Ex.
PX-0288                                                 6/25/2015
            Litig)0000645           Litig)0000680                               Review                                       32
                                                                      Email Fw: IMPULSE News -
PX-0298     SUN0007310              SUN0007312          7/14/2015       Memantine IR Tablets                         Nadkarni, Bharati Ex. 09
                                                                            Launched OTIF

                                                                    Settlement Agreement between
                                                                      Forest Laboratories, Merz
PX-0321   FRX-AT-00000184         FRX-AT-00000217       11/3/2009                                                    Rabinovic, Lauren Ex. 17
                                                                           Pharma and Teva
                                                                           Pharmaceuticals

                                                                                                                      Ryan, Charles Ex. 03;
                                                                    Joint Pretrial Order in the Forest
                                                                                                                      Johnston, George Ex.
PX-0349    MNAT_0000001            MNAT_0000301         2/26/2010   Laboratories, Inc., et al. v. Lupin
                                                                                                                      03; Hermann, Nathan
                                                                      Pharmaceuticals, Inc., et al.
                                                                                                                             Ex. 03
                             Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 13 of 37
                            In Re Namenda Direct Purchaser Antitrust Litigation , 1:15-cv-07488-CM-RWL
                                                   Plaintiffs' Phase 1 Exhibits
                                                                                                       Cited In
  PX          Beg Doc                  End Doc           Doc Date              Description               MSJ             Dep. Ex. #           Objections
                                                                                                       Opinion
                                                                       Article- Memantine Improves                 Farlow, Martin Ex. 16;
PX-0357   FRX-AT-03389623         FRX-AT-03389633       00/00/1984   the Cerebral Performance in the               Ryan, Charles Ex. 05;
                                                                                  Elderly                          Schneider, Lon Ex. 11
                                                                        Can Memantine Improve
                                                                         Disturbances of Social
                                                                     Behaviour and Self-Sufficiency
                                                                                                                   Ryan, Charles Ex. 08;
PX-0362   FRX-AT-03173429         FRX-AT-03173446         1989        Associated with the Organic
                                                                                                                   Farlow, Martin Ex. 19
                                                                           Brain Syndrome?
                                                                       Therapiewoche 39, No. 14
                                                                            (1989) 946-952.
PX-0366         n/a                      n/a            7/17/2008    Supplemental Scheduling Order                 Ryan, Charles Ex. 11

                                                                                                                   McKelvie, Roderick Ex.
                                                                                                                  10; Malinow, Roberto Ex.
                                                                      United States Patent Number                  09; Hermann, Nathan
PX-0373         n/a                      n/a            10/29/1991
                                                                               5,061,703                           Ex. 06; Schneider, Lon
                                                                                                                   Ex. 03; Farlow, Martin
                                                                                                                           Ex. 09

                                                                      AIPLA Quarterly Journal v.34
                                                                                                                  McKelvie, Roderick Ex.
PX-0395         n/a                      n/a            00/00/2006      2006, Who Wins Patent
                                                                                                                            02
                                                                          Infringement Cases .

                                                                       Generic Drug Entry Prior to
                                                                                                                  McKelvie, Roderick Ex.
PX-0396         n/a                      n/a            7/00/2002      Patent Expiration: An FTC                                             402; 403; 802
                                                                                                                            03
                                                                                 Study

                                                                        Article, "Low Doses of
                                                                     Memantine Disrupt Memory in                  Malinow, Roberto Ex. 11;
PX-0433   FRX-AT-02713322         FRX-AT-02713331       4/12/2006                                                                                802
                                                                      Adult Rats" The Journal of                  Hermann, Nathan Ex. 17
                                                                             Neuroscience
                             Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 14 of 37
                            In Re Namenda Direct Purchaser Antitrust Litigation , 1:15-cv-07488-CM-RWL
                                                   Plaintiffs' Phase 1 Exhibits
                                                                                                        Cited In
  PX          Beg Doc                  End Doc           Doc Date              Description                MSJ             Dep. Ex. #         Objections
                                                                                                        Opinion

                                                                      Article, "Memantine Acts as a
                                                                       Cholinergic Stimulant in the
PX-0434   FRX-AT-02430682         FRX-AT-02430696       00/00/2007                                                 Malinow, Roberto Ex. 12      802
                                                                      Mouse Hippocampus" Journal
                                                                          of Alzheimer's Disease

                                                                     Article, "Memantine Blocks a7*
                                                                          Nicotinic Acetycholine
                                                                     Receptors More Potently than
                                                                          N -Methyl-D-aspartate
PX-0435   FRX-AT-02704728         FRX-AT-02704738       10/28/2004                                                 Malinow, Roberto Ex. 13      802
                                                                     Receptors in Rat Hippocampal
                                                                         Neurons" The Journal of
                                                                            Pharmacology and
                                                                       Experimental Therapeutics
                                                                         Article, Comments on
                                                                     "Memantine Blocks a7* Nicotinic
                                                                      Acetycholine Receptors More
PX-0436   FRX-AT-02704739         FRX-AT-02704740       1/13/2005                                                  Malinow, Roberto Ex. 14      802
                                                                       Potently than N-Methyl-D-
                                                                       aspartate Receptors in Rat
                                                                         Hippocampal Neurons"

                                                                       Article, "Donepezil markedly
                                                                          potentiates memantine
PX-0437   FRX-AT-01892277         FRX-AT-01892303       2/00/2008                                                  Malinow, Roberto Ex. 16      802
                                                                       neurotoxcity in the adult rat
                                                                                   brain"

PX-0452         n/a                      n/a            10/24/1978   United States Patent 4,122,193                 Farlow, Martin Ex. 05

                                                                     Emails re: Saphris Price History
                                                                        Going Back to 2013 with
PX-0501   FRX-AT-03930451         FRX-AT-03930455       4/28/2016                                                    Devlin, Mark Ex. 32
                                                                       attached WAC and Pricing
                                                                                 History
                             Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 15 of 37
                            In Re Namenda Direct Purchaser Antitrust Litigation , 1:15-cv-07488-CM-RWL
                                                   Plaintiffs' Phase 1 Exhibits
                                                                                                      Cited In
  PX          Beg Doc                  End Doc           Doc Date             Description               MSJ             Dep. Ex. #         Objections
                                                                                                      Opinion

                                                                     Settlement Agreement between
                                                                        Forest Laboratoies, Merz
PX-0525   FRX-AT-00000112         FRX-AT-00000147       10/9/2009                                                Cremieux, Pierre Ex. 23
                                                                     Pharma GmbH & Co. and Sun
                                                                       with attached exhibits A - C

                                                                      Answer and Counterclaim of
PX-0578   FRX-AT-03501462         FRX-AT-03501475        4/7/2008
                                                                      Mylan Pharmaceuticals Inc.

                                                                     Agreement and Plan of Merger
                                                                      by and amoung Actavis PLC,
                                                                      Tango US Holdings., Tango
PX-0586   FRX-AT-03598911         FRX-AT-03599104       2/17/2014
                                                                       Merger Sub 1 LLC, Tango
                                                                     merger Sub 2 LLC and Forest
                                                                           Laboratories, Inc.


                                                                         Letter concerning a draft
PX-0619   FRX-AT-04321787         FRX-AT-04321790       2/18/2010       complaint making antitrust                                            802
                                                                     allegations regarding Namenda


                                                                       Mylan Pharmaceuticals Inc
PX-0632   FRX-AT-04406059         FRX-AT-04406059       00/00/2013        Forest Laboratories-                                             402; 403
                                                                        Escitalopram Qtr 2 2013


                                                                     Approval Letter for Memantine
                                                                        Hydrochloride Tablets in
PX-0671   MYLMEMA_000028          MYLMEMA_000030        1/30/2015                                                 Curia, Katrina Ex. 17
                                                                     reference to ANDA submitted
                                                                          on October 16, 2007
                             Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 16 of 37
                            In Re Namenda Direct Purchaser Antitrust Litigation , 1:15-cv-07488-CM-RWL
                                                   Plaintiffs' Phase 1 Exhibits
                                                                                                         Cited In
  PX          Beg Doc                  End Doc           Doc Date              Description                 MSJ      Dep. Ex. #    Objections
                                                                                                         Opinion
                                                                          Email re: Namenda
PX-0933   FRX-AT-03600941         FRX-AT-03600948       10/9/2013
                                                                     Transition.ppt with attachments

                                                                     Email re: tentative approvals for
PX-1018   FRX-AT-04617561         FRX-AT-04617562       1/13/2010
                                                                             generic lexapro

                                                                       Email re: Forest Lundbeck
PX-1021   FRX-AT-04623445         FRX-AT-04623462       8/11/2011    amendment with attached draft
                                                                           letter agreement


                                                                      Inter-Office Memorandum re
                                                                       Letter Agreement between
PX-1023   FRX-AT-04628199         FRX-AT-04628202       11/18/2011    Forest Laboratories Holdings
                                                                      Limited and H. Lundbeck A/S
                                                                         dated October 31, 2011



                                                                     FTC Study: Pay-for-Delay: How
PX-1065         n/a                      n/a            01/00/2010    Drug Company Pay-offs Cost                                 402; 403; 802
                                                                          Consumers Billions

                                                                     Generic Competition and Drug
PX-1090         n/a                      n/a            5/13/2015                                                                    802
                                                                               Prices
                                                                     Forest Laboratories, Inc., SEC
PX-1116         n/a                      n/a            5/23/2013    Form 10-K for fiscal year ended
                                                                            March 31, 2013

                                                                     Settlement Agreement between
PX-1130   FRX-AT-00000038         FRX-AT-00000075       10/15/2009      Forest, Merz and Cobalt
                                                                                Pharma
                             Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 17 of 37
                            In Re Namenda Direct Purchaser Antitrust Litigation , 1:15-cv-07488-CM-RWL
                                                   Plaintiffs' Phase 1 Exhibits
                                                                                                      Cited In
  PX          Beg Doc                  End Doc           Doc Date             Description               MSJ            Dep. Ex. #        Objections
                                                                                                      Opinion

                                                                     Settlement Agreement between                    Venkatesan,
PX-1131   FRX-AT-00000076         FRX-AT-00000111       9/10/2009
                                                                      Forest, Merz and Workhardt                 Gopalakrishnan Ex. 29


                                                                     Settlement Agreement between
PX-1132   FRX-AT-00000148         FRX-AT-00000183        9/8/2009
                                                                     Forest, Merz and Upshire-Smith


                                                                     Settlement Agreement between
PX-1133   FRX-AT-00000274         FRX-AT-00000308        9/8/2009
                                                                        Forest, Merz and Apotex


                                                                     Settlement Agreement between
PX-1134   FRX-AT-00000309         FRX-AT-00000339       12/7/2009
                                                                        Forest, Merz and Torrent


                                                                     Settlement Agreement between
PX-1135   FRX-AT-00000340         FRX-AT-00000379       12/11/2009
                                                                         Forest, Merz and Lupin


                                                                     Settlement Agreement between
PX-1136   FRX-AT-00000478         FRX-AT-00000514       11/4/2014
                                                                      Forest, Merz and Aurobindo

                                                                       FW: Namenda XR Analysts
PX-1137   FRX-AT-04611156         FRX-AT-04611191       6/22/2010                                                                        602; 802
                                                                               Reports
                                                                         FW: Forest Lundbeck
PX-1140   FRX-AT-04623794         FRX-AT-04623819       8/22/2011
                                                                             amendment

                                                                         Cameron Weiffenbach
PX-1157   FRX-AT-04228603         FRX-AT-04228636       11/20/2009                                                                       602; 802
                                                                       11/20/2009 Expert Report
                             Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 18 of 37
                            In Re Namenda Direct Purchaser Antitrust Litigation , 1:15-cv-07488-CM-RWL
                                                   Plaintiffs' Phase 1 Exhibits
                                                                                                        Cited In
  PX          Beg Doc                  End Doc           Doc Date              Description                MSJ      Dep. Ex. #    Objections
                                                                                                        Opinion

                                                                      Namenda IR Stipulation and
                                                                      Order Regarding Proposed
PX-1166         n/a                      n/a            9/18/2009                                                               802; 402; 403
                                                                     Modifications to the Scheduling
                                                                            Order (D.I. 425)

                                                                      J. Timothy Greenamyre and
                                                                       Anne B. Young, “Excitatory
PX-1174   FRX-AT-00006522         FRX-AT-00006531       4/14/1989     Amino Acids and Alzheimer’s                                   802
                                                                       Disease,” Neurobiology of
                                                                        Aging (1989) 10:593-602
                                                                     Reisberg, et al. , Diagnosis and
                                                                        Assessment of the Older
PX-1202         n/a                      n/a             2/2/1982                                                                   802
                                                                     Patient, Hospital & Community
                                                                      Psychiatry, 104-110 (1982)
                                                                      Maletta et al., Organic Mental
                                                                         Disorders in a Geriatric
PX-1203         n/a                      n/a            04/00/1982                                                                  802
                                                                      Outpatient Population, Am. J.
                                                                      Psychiatry 139:4 (April 1982)
                                                                      Guy McKhann et al., “Clinical
                                                                        Diagnosis of Alzheimer’s
                                                                     Disease: Report of the NINCDS-
                                                                     ADRDA Work Group Under the
PX-1205   FRX-AT-03505611         FRX-AT-03505616       07/00/1984     Auspices of Department of                                    802
                                                                      Health and Human Services
                                                                       Task Force on Alzheimer’s
                                                                      Disease,” Neurology , Vol. 34
                                                                               (July 1984)
                                                                       Merz document describing
                                                                         Ambrozi & Danielczyk,
PX-1210   FRX-AT-00105810         FRX-AT-00105913       00/00/1982   demonstrating how a person of                              402; 403; 802
                                                                      ordinary skill in the art would
                                                                         interpret this reference
                             Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 19 of 37
                            In Re Namenda Direct Purchaser Antitrust Litigation , 1:15-cv-07488-CM-RWL
                                                   Plaintiffs' Phase 1 Exhibits
                                                                                                       Cited In
  PX          Beg Doc                  End Doc           Doc Date              Description               MSJ      Dep. Ex. #     Objections
                                                                                                       Opinion
                                                                     Synopsis Study No. MRZ 90001-
PX-1212   FRX-AT-03005821         FRX-AT-03005850        6/5/2002                                                                602; 802
                                                                                 9104

                                                                     Pilot Study, Akatinol Memantine
                                                                         in Geriatric Patients With
                                                                                                                               402; 403; 602;
PX-1214   FRX-AT-03173410         FRX-AT-03173428       10/00/1987       Organic Brain Syndrome,
                                                                                                                                    802
                                                                        English translation of study
                                                                           report, October 1987

                                                                     Dr. Roman Gortelmeyer Head
                                                                        of Scientific Information
PX-1216   FRX-AT-02180912         FRX-AT-02180914       00/00/1986   Biometry for Merz, “Biometric                               602; 802
                                                                     evaluation of the results by W.
                                                                      Fleischhacker et al.” (1986)
PX-1217   FRX-AT-04563782         FRX-AT-04563846       10/7/2009       Mylan’s Package Insert
                                                                      Namenda (memantine HCL)
PX-1232   FRX-AT-02198980         FRX-AT-02198981       00/00/0000
                                                                             Package Insert
                                                                     United States Court of Appeals
                                                                     for the Federal Circuit, Median
                                                                                                                               402; 403; 602;
PX-1352         n/a                      n/a            00/00/2016    Time to Disposition of Cases
                                                                                                                                 802; 901
                                                                      Terminated After Hearing or
                                                                      Submission , (FY 2007–2016)

PX-1400   FRX-AT-03511611         FRX-AT-03511613       9/21/2009       Claim Construction Order

                                                                     Email from Robert Carnevele to
PX-1422   FRX-AT-04617771         FRX-AT-04617775       3/17/2010     David Solomon re: Lexapro
                                                                      Analysis (with attachments)


                                                                       Email with attachment re:        MSJ
PX-1431   FRX-AT-04617528         FRX-AT-04617530       01/07/2010
                                                                       Lexapro Generic Analysis        Opinion
                             Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 20 of 37
                            In Re Namenda Direct Purchaser Antitrust Litigation , 1:15-cv-07488-CM-RWL
                                                   Plaintiffs' Phase 1 Exhibits
                                                                                                       Cited In
  PX          Beg Doc                  End Doc           Doc Date              Description               MSJ      Dep. Ex. #   Objections
                                                                                                       Opinion
                                                                        Email regarding Lexapro
PX-1432   FRX-AT-04617536         FRX-AT-04617538       01/11/2010       Generic Analysis with
                                                                               attachment

PX-1434   FRX-AT-04617545         FRX-AT-04617547       01/12/2010      Email re: generic pricing

                                                                      Email RE: Lexapro Best Price
                                                                          Analysis - Year 2. With
                                                                      attachments: Lexapro Generic
                                                                     Analysis HS - Mylan 50% Share      MSJ
PX-1450   FRX-AT-04617764         FRX-AT-04617768       03/16/2010
                                                                       - Wt COGS 01 2010 Years 1       Opinion
                                                                     and 2 - 03 2010 Revised.xls; LX
                                                                      Medicaid Liability post LOEv7
                                                                          (JF 2 year outlook).xls

                                                                       Email re: Lexapro Medicaid
PX-1451   FRX-AT-04617769         FRX-AT-04617770       03/16/2010
                                                                        Analysis with attachment

PX-1452   FRX-AT-04617776         FRX-AT-04617777       03/18/2010     Email re: Lexapro Analysis

                                                                       Email re: Lexapro Generic
PX-1453   FRX-AT-04617778         FRX-AT-04617780       03/18/2010
                                                                       Analysis with attachments

                                                                     Email from Robert Carnevale re:
                                                                                                        MSJ
PX-1486   FRX-AT-04617617         FRX-AT-04617617       01/15/2010    Authorized Generic Model -
                                                                                                       Opinion
                                                                                Updated

                                                                       Mylan Pharmaceuticals Inc.
PX-1520   FRX-AT-04406073         FRX-AT-04406073       00/00/2016        Forest Laboratories-                                 402; 403
                                                                        Escitalopram Qtr 4 2016
                             Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 21 of 37
                            In Re Namenda Direct Purchaser Antitrust Litigation , 1:15-cv-07488-CM-RWL
                                                   Plaintiffs' Phase 1 Exhibits
                                                                                                        Cited In
  PX          Beg Doc                  End Doc           Doc Date              Description                MSJ             Dep. Ex. #          Objections
                                                                                                        Opinion

                                                                       Email re Mylan Lexapro AG
                                                                        Agreement and attaching
PX-1534   FRX-AT-04595004         FRX-AT-04595019       8/20/2014       Execuited amendment to                                                402; 403
                                                                         distribution and supply
                                                                                agreement


                                                                      Email re: Namenda Financial                  Mark Devlin Ex. 04; SJ;
PX-1537   FRX-AT-04134770         FRX-AT-04134771        9/3/2009
                                                                     Analysis with attached analysis               David Solomon Ex. 03

PX-1539   MYLMEMA_003476          MYLMEMA_003476        00/00/0000      Memantine Spreadsheet
                                                                      Ltr correcting approval letter
PX-1540     SUN0007329              SUN0007332           5/5/2010                                                  Nadkarni, Bharati Ex. 07
                                                                           date of May 5, 2010
                                                                     Letter re: Tentatively Approved;
PX-1541     SUN0007333              SUN0007337           4/9/2010                                                  Nadkarni, Bharati Ex. 05
                                                                           ANDA amendments
                                                                        Minor Amendement - Final
                                                                     Approval Requested Memantine
                                                                      Hydrochloride Tablets, 5 mg
PX-1542     SUN0010343              SUN0010383          4/12/2010                                                  Nadkarni, Bharati Ex. 06
                                                                       and 10 mg (ANDA #90-058)
                                                                     Stipulation and Order Case No.
                                                                              1:08-cv-00021
                             Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 22 of 37
                            In Re Namenda Direct Purchaser Antitrust Litigation , 1:15-cv-07488-CM-RWL
                                                   Plaintiffs' Phase 1 Exhibits
                                                                                                       Cited In
  PX          Beg Doc                  End Doc           Doc Date              Description               MSJ      Dep. Ex. #   Objections
                                                                                                       Opinion


                                                                     Letter from Amneal to the FDA
                                                                      re: ANDA#090041 (Sequence
                                                                           #0004) Memantine
                                                                     Hydrochloride Tablets, 5mg and
PX-1549   AMNEAL0000043            AMNEAL0000044        11/7/2014
                                                                         10 mg Gratuitous Patent
                                                                        Amendment: Notification of
                                                                     Updated Patent and Exclusivity
                                                                                Statement


                                                                     Amneal Website: Amneal at-a-
PX-1590         n/a                      n/a            1/21/2019
                                                                              glance

                                                                     SEC - Forest Laboratories, Inc.
PX-1595         n/a                      n/a            3/31/2004
                                                                        Form 10-K - FYE 2004


                                                                     SEC - Forest Laboratories, Inc.
PX-1596         n/a                      n/a            3/31/2005
                                                                        Form 10-K - FYE 2005


                                                                      United States Securities and
PX-1632         n/a                      n/a            12/31/2014   Exchange Commission Form 10-
                                                                           K - 2014 for Mylan

                                                                     Email re: Escitalopram Royalty
PX-1636   FRX-AT-04406055         FRX-AT-04406057       1/31/2013       Statement Q4Y12 with                                   402; 403
                                                                               attachments
                                                                     Email re: Forest Mental Health
PX-1638   FRX-AT-04193627         FRX-AT-04193631       1/16/2013
                                                                      News of Interest 1.16.2013
                                                                        Proposed 1006- Plaintiffs
PX-1641         n/a                      n/a            06/00/2017
                                                                         Purchases 2012-2017
                     Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 23 of 37
                    In Re Namenda Direct Purchaser Antitrust Litigation , 1:15-cv-07488-CM-RWL
                                           Plaintiffs' Phase 1 Exhibits
                                                                                             Cited In
  PX      Beg Doc              End Doc           Doc Date             Description              MSJ      Dep. Ex. #   Objections
                                                                                             Opinion
                                                             Proposed 1006- Figure 3 Brand
PX-1642     n/a                  n/a            06/00/2017      and Generic Namenda IR
                                                                     Market Shares

                                                             Proposed 1006- Figure 4 Brand
PX-1643     n/a                  n/a            07/00/2017
                                                              and Generic IR Average Price

                                                               Proposed 1006- Figure 5
PX-1644     n/a                  n/a            07/00/2017   Generic Namenda IR Average
                                                                        Price
Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 24 of 37




                       EXHIBIT B
                               Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 25 of 37
                                In Re Namenda Direct Purchaser Antitrust Litigation, 1:15-cv-07488-CM-RWL
                                                        Plaintiffs' Phase 2 Exhibits

                                                                                                       Cited In MSJ
  PX         Beg Doc           End Doc          Doc Date                  Description                                     Dep. Ex. #        Objections
                                                                                                         Opinion
                                                             Email re: Revised Version with attached                  Solomon, David Ex. 402; 403; CE; MIL
PX-0151   FRX-AT-01684785   FRX-AT-01684793     11/22/2012
                                                                Draft of a Letter to Ken Goodman                             23                 16
                                                                  Email re: Update from previous
                                                               correspondence: information about                       Cremieux, Pierre
PX-0232   FRX-AT-03983932   FRX-AT-03983935     1/14/2015    Namenda (memantine HCI) tablets and                       Ex. 05; Snyder,
                                                                 Namenda XR with attached Dear                           Julie Ex. 08
                                                                          Customer letter
                                                                 Email re: XR_Launch Readiness
PX-0469   FRX-AT-01606209   FRX-AT-01606210     6/13/2012                                                             Devlin, Mark Ex. 06   CE; MIL 16
                                                                  Meeting June 13 2012_version
                                                              Presentation- Namenda XR Roadmap
PX-0470   FRX-AT-03861621   FRX-AT-03861658     9/13/2012                                                             Devlin, Mark Ex. 07
                                                                             to Launch
                                                                 Presentation- Namenda IR to XR
PX-0476   FRX-AT-01775302   FRX-AT-01775319     6/00/2013                                                             Devlin, Mark Ex. 12   CE; MIL 16
                                                               Conversion Project - Working Draft
                                                             FW: Namenda XR Weekly Performance
PX-0477   FRX-AT-01593279   FRX-AT-01593283     8/21/2013       Tracker - WE 8-9-13 with attached                     Devlin, Mark Ex. 13   CE; MIL 16
                                                                            spreadsheet
                                                               Marketing Bulletin re: Conversion of
PX-0478   FRX-AT-03860760   FRX-AT-03860760     9/12/2013    Existing Namenda Patients to Namenda                     Devlin, Mark Ex. 14   CE; MIL 16
                                                                                 XR
                                                               Emails re: Updated Namenda model
PX-0479   FRX-AT-03724244   FRX-AT-03724249     10/2/2013     with production forecast with attached                  Devlin, Mark Ex. 15
                                                                              forecast
                                                                Emails re: Namenda XR Transition
PX-0480   FRX-AT-01779417   FRX-AT-01779419     10/18/2013                                                            Devlin, Mark Ex. 16
                                                                           Project Team
                                                                                                                       Devlin, Mark Ex.
                                                               Namenda IR & XR Conversion Plan
PX-0481   FRX-AT-01641155   FRX-AT-01641155     10/00/2013                                             MSJ Opinion      17; Cremieux,
                                                                        October 2013
                                                                                                                        Pierre Ex. 18
                                                              Email re: Namenda conversion with
PX-0483   FRX-AT-01806018   FRX-AT-01806019     10/30/2013   attached Namenda IR and XR - State                       Devlin, Mark Ex. 18
                                                                  performance - conversion v1
                                                             Namenda XR Incentive Compensation
PX-0485   FRX-AT-01775242   FRX-AT-01775242     11/17/2014                                                            Devlin, Mark Ex. 20
                                                                    with attached metadata
                                                              Forest Laboratories to Discontinue                       Cremieux, Pierre
PX-0487   FRX-AT-01779498   FRX-AT-01779500     2/14/2014     NAMENDA Tablets, Focus of Once-                           Ex. 14; Devlin,
                                                                      Daily NAMENDA XR                                   Mark Ex. 21
                               Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 26 of 37
                                In Re Namenda Direct Purchaser Antitrust Litigation, 1:15-cv-07488-CM-RWL
                                                        Plaintiffs' Phase 2 Exhibits

                                                                                                      Cited In MSJ
  PX         Beg Doc           End Doc          Doc Date                  Description                                    Dep. Ex. #        Objections
                                                                                                        Opinion

PX-0490   FRX-AT-01630961   FRX-AT-01630962     2/14/2014                Emails re: XR                               Devlin, Mark Ex. 24
                                                                Presentation- Namenda Tablets                         Devlin, Mark Ex.
PX-0491   FRX-AT-03793470   FRX-AT-03793513     2/18/2014    Discontinuation of Sale - Sales Force                     25; Cremieux,
                                                                             Training                                  Pierre Ex. 15
                                                               Email re: Important: Namenda IR
PX-0493   FRX-AT-03801380   FRX-AT-03801385     2/18/2014     discontinuation LTC letters in email                   Devlin, Mark Ex. 26
                                                                         format attached
                                                             Email re: Namenda XR IR Withdrawal
PX-0494   FRX-AT-03734945   FRX-AT-03734945     4/18/2014    Email Timeline with attached updated                    Devlin, Mark Ex. 27
                                                                             timeline
                                                             Emails re: UHC M&R Namenda IR MD
PX-0495   FRX-AT-00970295   FRX-AT-00970297     4/16/2014    and Member Templates with attached                      Devlin, Mark Ex. 28
                                                                               letter
                                                                                                                      Devlin, Mark Ex.
                                                             Emails re: 4x4 Week Comparisons for
PX-0496   FRX-AT-03588065   FRX-AT-03588068      4/3/3014                                                              29; Cremieux,
                                                                          NamendaXR
                                                                                                                       Pierre Ex. 19
                                                                                                                      Devlin, Mark Ex.
                                                             SCC (Senior Commerical Committee)
PX-0498   FRX-AT-04038657   FRX-AT-04038658     4/29/2014                                                              30; Cremieux,
                                                                  Notes 4-30 with metadata
                                                                                                                       Pierre Ex. 20
                                                             Email re: FY14 Board Presentation with
                                                             attached FY14 & 5 year Plan Business                    Solomon, David Ex.
PX-0506   FRX-AT-01700746   FRX-AT-01700778     5/14/2013
                                                              Review Forest Laboratories, Inc. May                          33
                                                                2013 Board of Directors Meeting
                                                                 Forest Laboratories Commercial
                                                                                                                     Solomon, David Ex.
PX-0507   FRX-AT-04481087   FRX-AT-04481101     05/00/2014    Operations Update Board of Directors
                                                                                                                            35
                                                                           May 2014
                                                                                                                     Solomon, David Ex.
PX-0509   FRX-AT-01670072   FRX-AT-01670081     11/21/2013    Business & Financial Due Diligence                       37; Cremieux,       CE; MIL 16
                                                                                                                        Pierre Ex. 16
                                                               Email with press release- Actavis
                                                                                                                      Cremieux, Pierre
                                                                Confirms District Court Ruling to
PX-0513   FRX-AT-03670529   FRX-AT-03670532     12/11/2014                                                            Ex. 01; Fowdur,
                                                               Require Continued Distribution of
                                                                                                                        Lona Ex. 23
                                                                         Namenda IR
                               Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 27 of 37
                                In Re Namenda Direct Purchaser Antitrust Litigation, 1:15-cv-07488-CM-RWL
                                                        Plaintiffs' Phase 2 Exhibits

                                                                                                      Cited In MSJ
  PX         Beg Doc           End Doc          Doc Date                 Description                                    Dep. Ex. #        Objections
                                                                                                        Opinion
                                                             Email with press release- Actavis Will
                                                                                                                     Cremieux, Pierre
PX-0515   FRX-AT-03670602   FRX-AT-03670605     12/15/2014   Appeal Injunction Requiring Continued
                                                                                                                         Ex. 02
                                                                 Distribution of Namenda IR
                                                                                                                     Fowdur, Lona Ex.
PX-0531   FRX-AT-03684464   FRX-AT-03684466     10/29/2013         Email re: IR/XR Optum PD           MSJ Opinion                       802; CE; MIL 16
                                                                                                                           07
                                                             Email attaching Conversion Rates v2 %
PX-0533   FRX-AT-03718466   FRX-AT-03718491     4/23/2013                                                                                    602
                                                                        of Franchise ppt
PX-0559   FRX-AT-01621653   FRX-AT-01621655     2/24/2014         Namenda Royalty Proposal
                                                             Email re: Namenda and Carip business
                                                                reviews with attached Namenda
PX-0564   FRX-AT-01730731   FRX-AT-01730740     9/14/2013                                                                                 CE; MIL 16
                                                              Franchise Business Plan September
                                                                             2013
PX-0782   FRX-AT-00948025   FRX-AT-00948025     2/15/2014       Email re: Namenda… important!         MSJ Opinion

PX-0789   FRX-AT-01594102   FRX-AT-01594103     12/8/2013    Email re: Namenda XR Communication MSJ Opinion                               CE; MIL 16
                                                              Email re: Please review the attached
                                                             Namenda XR Brand Strategy Marketing
PX-0820   FRX-AT-01610893   FRX-AT-01610896     10/17/2013      Bulletin "Namenda XR-OptumRx        MSJ Opinion
                                                              (AARP) Medicare Part D' (retail) with
                                                                           attachment
                                                              Email re: Namenda Weekly Tracker -
PX-0822   FRX-AT-01614372   FRX-AT-01614374     2/18/2014
                                                                             02.07.14
                                                                Cell phone message re: Important
PX-0826   FRX-AT-01614463   FRX-AT-01614464     00/00/0000    Information on the Discontinuation of
                                                               Namenda (memantine HCI) tablets
                                                             Email re: Updated Namenda model with
PX-0830   FRX-AT-01617439   FRX-AT-01617448     10/2/2013
                                                              production forecast with attachments
                                                             Email re: Transcript: FY14 Q2 Earnings
PX-0831   FRX-AT-01627766   FRX-AT-01627791     10/22/2013                                          MSJ Opinion                           CE; MIL 16
                                                              Call attaching Q2 2014 Earnings Call
                                                             Email re: Transcript: FY13 Q4 Earnings
PX-0833   FRX-AT-01630429   FRX-AT-01630453     4/25/2013
                                                                               Call
PX-0835   FRX-AT-01639601   FRX-AT-01639601     00/00/0000           Forecast spreadsheet
                               Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 28 of 37
                                In Re Namenda Direct Purchaser Antitrust Litigation, 1:15-cv-07488-CM-RWL
                                                        Plaintiffs' Phase 2 Exhibits

                                                                                                        Cited In MSJ
  PX         Beg Doc           End Doc          Doc Date                  Description                                  Dep. Ex. #   Objections
                                                                                                          Opinion
                                                             Email re: Updated Namenda Model with
PX-0837   FRX-AT-01642799   FRX-AT-01642802      9/7/2013
                                                                        attached forecast
                                                              Email re: Latest Namenda model with
PX-0839   FRX-AT-01644132   FRX-AT-01644133     9/23/2013
                                                                           attachment
                                                             Email re: Namenda XR Managed Care
PX-0841   FRX-AT-01647251   FRX-AT-01647253     10/22/2013                                        MSJ Opinion
                                                                     Tracker with attachment
                                                              Email re: Namenda XR Overview for
PX-0849   FRX-AT-01657678   FRX-AT-01657679     8/17/2013      Sales.ppt attaching Namenda XR
                                                                      Overview for Sales ppt
PX-0850   FRX-AT-01670083   FRX-AT-01670083     12/00/2013    Namenda Transition December 2013                                      CE; MIL 16
                                                               Declaration of James J. Lah, M.D.,
PX-0861   FRX-AT-01726785   FRX-AT-01726792      9/8/2014
                                                                              Ph.D.
PX-0883   FRX-AT-01775151   FRX-AT-01775161     9/29/2012    Email re: Examples of follow-on strategy                               CE, MIL 16
                                                              M. Devlin Namenda XR launch MM
PX-0884   FRX-AT-01775214   FRX-AT-01775217     5/14/2013                                               MSJ Opinion                 CE, MIL 16
                                                                              speech
                                                              Email string involving William Meury,
PX-0887   FRX-AT-01775250   FRX-AT-01775255     9/22/2013     Tom Nee, & Lei Meng re: "Namenda                                      CE, MIL 16
                                                                            financials"
PX-0888   FRX-AT-01775264   FRX-AT-01775301     10/00/2013     Namenda IR & XR Conversion Plan
                                                                   Letter from Forest Labs re:
PX-0889   FRX-AT-01775327   FRX-AT-01775328     2/18/2014         Discontinuation of Namenda
                                                                    (memantine HCI) Tablets
                                                                   Letter from Forest Labs re:
PX-0890   FRX-AT-01775329   FRX-AT-01775330     02/00/2014        Discontinuation of Namenda
                                                                    (memantine HCI) Tablets
                                                               Forest Laboratories Management
PX-0893   FRX-AT-01775500   FRX-AT-01775518     1/21/2014    Discusses Q3 2014 Results - Earnings                                   CE; MIL 16
                                                                         Call Transcript
                                                               Transcript of Forest Earnings Call
PX-0899   FRX-AT-01782799   FRX-AT-01782812      1/7/2014                                               MSJ Opinion                 CE; MIL 16
                                                                        January 7, 2014.
                               Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 29 of 37
                                In Re Namenda Direct Purchaser Antitrust Litigation, 1:15-cv-07488-CM-RWL
                                                        Plaintiffs' Phase 2 Exhibits

                                                                                                       Cited In MSJ
  PX         Beg Doc           End Doc          Doc Date                  Description                                 Dep. Ex. #   Objections
                                                                                                         Opinion
                                                              Press Release: Actavis Net Revenue
                                                              Increases 83% to $3.7 Billion in Third
PX-0900   FRX-AT-01783493   FRX-AT-01783514     11/5/2014
                                                                  Quarter 2014; Non-GAAP EPS
                                                                       Increases 53% to $3.19
                                                              Email attaching "XR Analog Analysis"
PX-0901   FRX-AT-01783541   FRX-AT-01783596     2/27/2013
                                                                          dated May 7, 2012
                                                               Email attaching Namenda Transition
PX-0902   FRX-AT-01783640   FRX-AT-01783651     12/10/2013                                                                         CE; MIL 16
                                                                          Board Final 4a ppt
                                                              Email string involving Frank Murdolo,
PX-0906   FRX-AT-01808336   FRX-AT-01808336     3/18/2014
                                                                  William Meury, and Mark Devlin
                                                             Email re: Empire Region Managed Care
PX-0907   FRX-AT-01808455   FRX-AT-01808457     5/15/2014
                                                                       / Namenda Conversion
                                                                Email re: Notification of Namenda
PX-0909   FRX-AT-01821687   FRX-AT-01821689     2/14/2014    Tablets Discontinuation - posted on the
                                                                         Drug Shortage Site
                                                             Email re: Namenda Condensed Tracker
PX-0910   FRX-AT-01827979   FRX-AT-01827981     6/24/2014       - Week Ending 06/13/14 attaching
                                                                      Namenda Excel Tracker
                                                               Email re: Draft Q&A for 3Q Earnings
PX-0915   FRX-AT-01876733   FRX-AT-01876764     1/17/2014
                                                                           with attachment
PX-0916   FRX-AT-01893031   FRX-AT-01893041     00/00/0000         Namenda XR Spring POA
                                                                  Memo re: communications to
PX-0917   FRX-AT-01893676   FRX-AT-01893678     00/00/0000   physicians, caregivers and pharmacies
                                                                        re discontinuation
                                                                Email re: observations from CNS
PX-0918   FRX-AT-01893766   FRX-AT-01893767     6/26/2014
                                                                     workshops at Miami POA
                                                               William Kane - CNS Overview POA
PX-0925   FRX-AT-03541685   FRX-AT-03541695      5/1/2014
                                                                        Managers Meeting
                                                               Email re: Namenda Payer Contact
                                                              Address with attachments Master List
PX-0926   FRX-AT-03565770   FRX-AT-03565776     2/12/2014    Namenda Payer Contact Address and
                                                               General Non-Contracted Business
                                                                         Partners Letter
                               Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 30 of 37
                                In Re Namenda Direct Purchaser Antitrust Litigation, 1:15-cv-07488-CM-RWL
                                                        Plaintiffs' Phase 2 Exhibits

                                                                                                     Cited In MSJ
  PX         Beg Doc           End Doc          Doc Date                  Description                               Dep. Ex. #      Objections
                                                                                                       Opinion
                                                             Email re: Namenda XR… The Preferred
PX-0927   FRX-AT-03573080   FRX-AT-03573084     1/27/2015    Brand! With attached January 26, 2015
                                                                      Namenda XR Update
                                                             Email re: Namenda Transition.ppt with
PX-0933   FRX-AT-03600941   FRX-AT-03600948     10/9/2013
                                                                         attachments
                                                                   Email re: Forest Request for
                                                              Member/HCP Outreach Campaign                                       602; 802; CE; MIL
PX-0938   FRX-AT-03684533   FRX-AT-03684535     10/31/2013
                                                               Information with attached UHCMR                                          16
                                                                    Outreach Letter Example
                                                             Email re: Namenda XR Conversion by
PX-0940   FRX-AT-03686632   FRX-AT-03686633      2/3/2014                                                                           CE; MIL 16
                                                                     Channel w.e. 01.24.14
                                                                 Email attaching "Copy of MCA
PX-0941   FRX-AT-03687698   FRX-AT-03687701      3/4/2014
                                                                    Namenda XR 3-4-14.xls"
                                                              Email attaching Earnings Transcript
PX-0942   FRX-AT-03697143   FRX-AT-03697165     7/24/2013                                                                              802
                                                                        Q14 Jul 23 2013
                                                                Forest Forecast document with a
PX-0946   FRX-AT-03724325   FRX-AT-03724325     07/00/2015   Namenda XR entry date of June 2013
                                                                  and IR LOE date of July 2015
                                                             Email attaching Namenda production
PX-0948   FRX-AT-03725539   FRX-AT-03725540     10/29/2013
                                                             forecast 10292013 Flex XR LOE.xlsx
                                                             Email attaching Namenda Condensed
PX-0951   FRX-AT-03735073   FRX-AT-03735091     4/22/2014
                                                                Tracker - Week Ending 04/11/14
PX-0952   FRX-AT-03735985   FRX-AT-03736013     5/20/2014     Email attaching NamXR v4 5-19 retail
                                                             Email attaching NAM24117 Pharmacist
PX-0955   FRX-AT-03744044   FRX-AT-03744046      1/9/2015
                                                                               Ltr
                                                             Email re: Namenda and Namenda XR
PX-0956   FRX-AT-03745356   FRX-AT-03745360      2/3/2015
                                                                 Updates with attached images
                                                              Email re: Namenda Weekly Launch
                                                              Tracker_WE 10-11-13 with attached
PX-0957   FRX-AT-03769038   FRX-AT-03769056     10/21/2013
                                                              Namenda XR Weekly Performance
                                                                      Tracker presentation
                               Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 31 of 37
                                In Re Namenda Direct Purchaser Antitrust Litigation, 1:15-cv-07488-CM-RWL
                                                        Plaintiffs' Phase 2 Exhibits

                                                                                                         Cited In MSJ
  PX         Beg Doc           End Doc          Doc Date                   Description                                  Dep. Ex. #      Objections
                                                                                                           Opinion
                                                                Forest Forecast document with a
PX-0958   FRX-AT-03769057   FRX-AT-03769058     07/00/2015    Namenda XR entry date of June 2013
                                                                  and IR LOE date of July 2015
                                                             Email re Namenda XR announcement
PX-0964   FRX-AT-03812472   FRX-AT-03812474      1/3/2014
                                                                   with attached announcement
                                                                 Email attaching Weekly Portfolio
PX-0966   FRX-AT-03815533   FRX-AT-03815544      3/2/2014
                                                                               Tracker
                                                              Email attaching Namenda Franchise
PX-0969   FRX-AT-03852628   FRX-AT-03852730      3/1/2013                                                                               CE; MIL 16
                                                                           Business Plan
                                                                  Namenda - Optimizing IR-XR
PX-0970   FRX-AT-03859803   FRX-AT-03859904     11/15/2013                                                                               602; 802
                                                               Conversion Activating the Caregiver
                                                             Slides: SCC Meeting August 12, 2013
PX-0974   FRX-AT-03864752   FRX-AT-03864815     8/12/2013                                            MSJ Opinion
                                                                  Performance Launch Activities
                                                                Namenda Withdrawal Sales Force
PX-0977   FRX-AT-03872025   FRX-AT-03872066      1/2/2014
                                                                   Training Webex presentation
                                                               Email re: Namenda XR - LTC GPO
PX-0979   FRX-AT-03910305   FRX-AT-03910311     2/19/2015                                                                                602; 802
                                                              Conversion Data Wk Ending 2/18/15
                                                               Email re: Actavis Confirms Appeals
                                                                Court Grants Expedited Appeal of
PX-0982   FRX-AT-03982972   FRX-AT-03982975      1/6/2015
                                                             Ruling Requiring Continued Distribution
                                                                           of Namenda IR
                                                             Email attaching Namenda XR Forecast
PX-0989   FRX-AT-04204937   FRX-AT-04204938     4/27/2012                                                                                   602
                                                                    Assumptions 04272012.xls
                                                                                                                                     602; 802; CE; MIL
PX-0991   FRX-AT-04225926   FRX-AT-04225928     11/7/2013    Email re: Maris quoted in istock analyst
                                                                                                                                            16
                                                             Email re: Namenda XR - Friday (2/14)
PX-0998   FRX-AT-04380937   FRX-AT-04380950     2/14/2014
                                                              Notification Plan with attachments
                                                             Email re: tentative approvals for generic
PX-1018   FRX-AT-04617561   FRX-AT-04617562     1/13/2010
                                                                              lexapro
                                                             Bloomberg Transcript, Goldman Sachs
PX-1093         n/a               n/a            1/6/2015        CEO Unscripted Health Care                                          402; 403; 602; 802
                                                                         Conference
                               Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 32 of 37
                                In Re Namenda Direct Purchaser Antitrust Litigation, 1:15-cv-07488-CM-RWL
                                                        Plaintiffs' Phase 2 Exhibits

                                                                                                    Cited In MSJ
  PX         Beg Doc           End Doc          Doc Date                  Description                                 Dep. Ex. #         Objections
                                                                                                      Opinion
                                                                Bloomberg Transcript, Sanford C.
                                                                                                                                      402; 403; 602; 802,
PX-1095         n/a               n/a           5/29/2014          Bernstein Strategic Decisions
                                                                                                                                       901; CE; MIL 16
                                                                            Conference
                                                                Q1 2014 Forest Laboratories, Inc.
PX-1107         n/a               n/a           7/23/2013                                             MSJ Opinion
                                                                     Earnings Conference Call
                                                             Email String re Important Information on                                 602; 802; 402; 403;
PX-1521   FRX-AT-01695167   FRX-AT-01695194      4/8/2014
                                                                 the Discontinuation of Namenda                                           CE; MIL 16
                                                               Sept. 23, 2013 email copying Meury
                                                               entitled “Re: Namenda Financials,”
PX-1522   FRX-AT-01592973   FRX-AT-01592978     9/23/2013
                                                             forecasting “30% conversion from IR to
                                                                  XR in the conventional option.”
                                                             email and attached presentation entitled
PX-1523   FRX-AT-01601391   FRX-AT-01601393     12/2/2013     “Namenda Disruption Scenarios”, at
                                                                              slide 1
                                                               Email re: Namenda Email Program
                                                                                                                    Lona Fowdur Ex.
                                                               Reporting (thru 6/15) with attached
PX-1532   FRX-AT-03749306   FRX-AT-03749308      5/1/2015                                                              24; Pierre
                                                             Namenda Phase 1 eNewsletter Delivery
                                                                                                                    Cremieux Ex. 09
                                                                      Reporting Spreadsheet
                                                              Jerry Lynch Speech re: Namenda XR
PX-1577   FRX-AT-01630868   FRX-AT-01630888     6/10/2013
                                                                    Launch Meeting Dallas, TX
PX-1709   FRX-AT-01711279   FRX-AT-01711279     00/00/0000        Namenda Sales Spreadsheet
Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 33 of 37




                       EXHIBIT C
                                      Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 34 of 37
                                          In Re Namenda Direct Purchaser Antitrust Litigation , 1:15-cv-07477-CM-RWL
                                                                Joint Trial Exhibits - Phase 1

                                                                                                                            Cited In
Exhibit
                    Beg Doc                         End Doc               Doc Date                Description                MSJ              Dep Ex. #
Number
                                                                                                                            Opinion


                                                                                                                             MSJ         Carnevale, Robert Ex.
JX-001          FRX-AT-04340638                 FRX-AT-04340638           00/00/0000            COGS Summary
                                                                                                                            Opinion    09A; Bruno, James Ex. 14

                                                                                                                                        Solomon, David Ex. 26;
                                                                                            Letter re: U.S. Namenda          MSJ
JX-002          FRX-AT-04248512                 FRX-AT-04248513           3/23/2009                                                      Ryan, Charles Ex. 12;
                                                                                             Enforcement Actions            Opinion
                                                                                                                                          Snyder, Julie Ex. 02
JX-003                 n/a                             n/a                10/29/1991      Document: 5,061,703 Patent
                                                                                          Letter: "RE: ANDA #090041
                                                                                         (Sequence #0004) Memantine
                                                                                         Hydrochloride Tablets, 5mg and
JX-004          AMNEAL0000043                   AMNEAL0000044             11/7/2014
                                                                                            10mg Gratuitous Patent
                                                                                       Amendment: Notification of Updated
                                                                                        Patent and Exclusivity Statement"
                                                                                           Letter: DRL ANDA 090048
JX-005    DRL (Namenda AT Litig)0001777   DRL (Namenda AT Litig)0001781   4/14/2010
                                                                                                 Approval Letter
                                                                                        Document: Settlement Agreement
JX-006          FRX-AT-00000001                 FRX-AT-00000037           11/13/2009
                                                                                                 with Dr. Reddy's
                                                                                        Document: Settlement Agreement
JX-007          FRX-AT-00000038                 FRX-AT-00000075           10/15/2009
                                                                                                    with Cobalt
                                                                                        Document: Settlement Agreement
JX-008          FRX-AT-00000076                 FRX-AT-00000111           9/10/2009
                                                                                                 with Wockhardt
                                                                                        Document: Settlement Agreement
JX-009          FRX-AT-00000112                 FRX-AT-00000147           10/9/2009
                                                                                                     with Sun
                                                                                        Document: Settlement Agreement
JX-010          FRX-AT-00000148                 FRX-AT-00000183            9/8/2009
                                                                                                with Upsher-Smith
                                                                                        Document: Settlement Agreement
JX-011          FRX-AT-00000184                 FRX-AT-00000217           11/3/2009
                                                                                                     with Teva
                                                                                        Document: Settlement Agreement
JX-012          FRX-AT-00000218                 FRX-AT-00000252            9/1/2009
                                                                                                   with Amneal
                                                                                        Document: Settlement Agreement
JX-013          FRX-AT-00000274                 FRX-AT-00000308            9/8/2009
                                                                                                    with Apotex
                            Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 35 of 37
                              In Re Namenda Direct Purchaser Antitrust Litigation , 1:15-cv-07477-CM-RWL
                                                    Joint Trial Exhibits - Phase 1

                                                                                                                  Cited In
Exhibit
             Beg Doc                   End Doc               Doc Date                Description                   MSJ       Dep Ex. #
Number
                                                                                                                  Opinion
                                                                          Document: Settlement Agreement
JX-014    FRX-AT-00000309          FRX-AT-00000339           12/7/2009
                                                                                       with Torrent
                                                                          Document: Settlement Agreement
JX-015    FRX-AT-00000340          FRX-AT-00000379          12/11/2009
                                                                                        with Lupin
                                                                          Document: Settlement Agreement
JX-016    FRX-AT-00000380          FRX-AT-00000416           3/23/2010
                                                                                       with Orchid
                                                                          Document: Settlement Agreement
JX-017    FRX-AT-00000428          FRX-AT-00000463           7/21/2010
                                                                                       with Mylan
                                                                          Document: Settlement Agreement
JX-018    FRX-AT-00000478          FRX-AT-00000514           11/4/2014
                                                                                    with Aurobindo
                                                                           Document: "Letter Agreement w
JX-019    FRX-AT-04628199          FRX-AT-04628202          11/18/2011   Lundbeck re generic Lexapro 10-31-
                                                                                         11.pdf"
                                                                             Letter: Mylan ANDA 079225
JX-020    MYLMEMA_000028          MYLMEMA_000030             2/2/2015
                                                                                    Approval Letter
                                                                                Letter: "Re: Memantine
                                                                           Hydrochloride Tablets, 5mg and
JX-021    MYLMEMA_000332          MYLMEMA_000333            10/16/2007
                                                                           10mg U.S. Patent No. 5,061,703
                                                                              Paragraph IV Certification"
                                                                            Email: "Fw: IMPULSE News-
JX-022      SUN0007310               SUN0007312              7/14/2015     Memantine IR Tablets Launched
                                                                                          OTIF"
                                                                         Certified File History for U.S. Patent
JX-023          n/a                      n/a                7/25/2017
                                                                                     No. 5,061,703
                                                                                Certified File History for
JX-024          n/a                      n/a                10/20/2017    Reexamination of U.S. Patent No.
                                                                                        5,061,703
Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 36 of 37




                       EXHIBIT D
                     Case 1:15-cv-07488-CM-RWL Document 880 Filed 10/03/19 Page 37 of 37
                             In Re Namenda Direct Purchaser Antitrust Litigation , 1:15-cv-07488-CM-RWL
                                                    Joint Trial Exhibits - Phase 2

                                                                                                         Cited In MSJ
Exhibit Number      Beg Doc                End Doc            Doc Date            Description                           Dep Ex. #
                                                                                                           Opinion

                                                                            Document: Namenda XR
    JX-025             n/a                    n/a            09/00/2014
                                                                                      Label
                                                                             Namenda Prescribing
                                                                            Information website with
    JX-026       FRX-AT-01819478       FRX-AT-01819481       01/00/2015
                                                                           pop-up re the Court's order
                                                                                  and appeal
